DISMISS; and Opinion Filed October 30, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01372-CR
                                     No. 05-14-01373-CR

                       LADARIUS DEWAYNE BASCOM, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F14-75292-T, F14-75299-T

                            MEMORANDUM OPINION
                       Before Justices O’Neill, Lang-Miers, and Brown
                               Opinion by Justice Lang-Miers
   Ladarius Dewayne Bascom pleaded guilty to two offenses of aggravated robbery with a

deadly weapon. Pursuant to plea agreements, the trial court sentenced appellant to eight years’

imprisonment on each case. Appellant waived his right to appeal as part of the plea agreements.

See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court certified

that the cases involved plea bargains and appellant has no right to appeal and that appellant

waived his right to appeal. See TEX. R. APP. P. 25.2(d); Dears v. State, 154 S.W.3d 610 (Tex.

Crim. App. 2005). We dismiss the appeals for want of jurisdiction.

                                                 /Elizabeth Lang-Miers/
                                                 ELIZABETH LANG-MIERS
Do Not Publish                                   JUSTICE
TEX. R. APP. P. 47

141372F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LADARIUS DEWAYNE BASCOM,                           On Appeal from the 283rd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F14-75292-T.
No. 05-14-01372-CR        V.                       Opinion delivered by Justice Lang-Miers,
                                                   Justices O’Neill and Brown participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 30th day of October, 2014.




                                             –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LADARIUS DEWAYNE BASCOM,                           On Appeal from the 283rd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F14-75299-T.
No. 05-14-01373-CR        V.                       Opinion delivered by Justice Lang-Miers,
                                                   Justices O’Neill and Brown participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 30th day of October, 2014.




                                             –3–